DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 05/07/2021.
Claims 1-20 are pending.
Claims 1, 9 and 17-20 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s argumentsApplicant’s arguments regarding 35 USC 103, pages 7-14, claims 1-20, filed on 05/07/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Doraiswamy (US20170201585) in view of Wouhaybi (US20190042378) and in further view of Clemon (US20170187807).
As to claim 1, Doraiswamy teaches a system to establish communication with an IoT device, (¶0058 endpoint establish communication  between the IoT device) the system comprising: a controller disposed in a facility; (¶0038 system, facility,  with one or more device controllers) the controller comprising one or more modules that facilitate communication with corresponding IoT devices, (¶0058 controller, endpoint communicate to establish communication between the IoT device; ¶0100 modules implemented as logic/hardware devices; ¶0104 software modules or hardware modules) the computing system in communication with the controller, (¶0038 system communicate with one or more device controllers) the  computing system configured to: receive information associated to a first IoT device disposed in the facility from a user device; (¶0010 receiving, by the computing system  the data generated by the IoT device,  at endpoint; ¶0038 facility, IoT devices; ¶0041 system data received from IoT devices; ¶0061 first device) to facilitate communication between the controller and the first IoT device, (¶0038 system communicate with one or more device controllers,  communicating with IoT devices; ¶0058 device controller establish communication channel between the IoT device; ¶0061 first device) wherein the first module corresponds to the first IoT device; (¶0029 IoT devices; ¶0061 first device; ¶0100 modules,  implemented together in device) to initiate communication of data associated with the first IoT device between the controller and the one or more distributed computing systems; (¶0011 plurality of edge computing systems; ¶0014  systems for distributed  processing of  data; ¶0058 controller, endpoint communicate to establish communication between the IoT device; ¶0061 first device) and stream the data to the one or more distributed computing systems. (¶0032 IoT systems, sending data; ¶0032 distributed IoT systems 14A-14E; ¶0096 transmit data).
Although Doraiswamy teaches the system recited above, wherein Doraiswamy fails to expressly teach wherein each module of the one or more modules is generated by a computing system distinct and separate from the controller, generate a first module in the controller disposed in the facility using the technical requirements associated with the first IoT device, wherein the controller is configured to: intake the data associated with the first IoT device, via the generated first module.
Wouhaybi, however discloses, wherein each module of the one or more modules is generated by a computing system distinct and separate from the controller; (¶0035 controller (e.g., nodes); ¶0063 controller, deployed separate; ¶0081 modules are deployed on  nodes; ¶0096 create multiple redundant modules; ¶0165 modules on nodes (controller) is  generated) generate a first module in the controller disposed in the facility using the technical requirements associated with the first IoT device (¶0035 controller (e.g., nodes); ¶0081 modules are deployed on  nodes, as  long as the resources requirements are met; ¶0096 create multiple redundant modules; ¶0165 modules on nodes (controller) is  generated) wherein the controller is configured to: intake the data associated with the first IoT device, via the generated  first module; (¶0035 controller (e.g., nodes); ¶0104 node, receive output from  module; ¶0165 modules on nodes (controller) is  generated). 
Thus given the teachings of Wouhaybi it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wouhaybi and Doraiswamy for generating modules based on requirements. One of ordinary skill in the art would be motivated to allow for maintaining a map of computing and control resources.  (See Wouhaybi para 0071)
Although the combination of Doraiswamy and Wouhaybi teaches the system recited above, wherein the combination of Doraiswamy and Wouhaybi fails to expressly teach translate the information into technical requirements associated with the first IoT device; and establish a subscription to one or more distributed computing systems.
Clemon, however discloses, translate the information into technical requirements associated with the first IoT device; (¶0070 instructions pertaining to, configuration, technical specification; ¶0075 interprets instructions; ¶0076 instructions from device; ¶0080 IoT device; ¶0113 file that can be executed using an interpreter) and establish a subscription to one or more distributed computing systems (¶0020 IoT platform; ¶0022  distributed computing architecture; ¶0025 one or multiple networks; ¶0049 subscribes to the IoT platform).
Thus given the teachings of Clemon it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Clemon, Doraiswamy and Wouhaybi for translating device data/instructions into requirements and establish a subscription to one or more distributed computing systems. One of ordinary skill in the art would be motivated to allow for database to store IoT device identifier (See Clemon para 0044)
As to claim 2, the combination of Doraiswamy, Wouhaybi and Clemon teach the system recited in claim 1, wherein Doraiswamy further teaches the system of claim 1, wherein the one or more distributed computing systems are configured to perform data analytics using the data associated with the first IoT device. (¶0031 data received from IoT devices, real-time analytics; ¶0049 Analytics Engine analyzes the IoT traffic processed by IoT device; ¶0096 system processes and analyzes the data). 
As to claim 3, the combination of Doraiswamy, Wouhaybi and Clemon teach the system recited in claim 2, wherein Doraiswamy further teaches the system of claim 2, wherein the one or more distributed computing system includes a first and second distributed computing system. (¶0010 plurality of computing systems; ¶0028 systems for distributed processing; ¶0034 IoT systems perform the distributed processing). 
As to claim 6, the combination of Doraiswamy, Wouhaybi and Clemon teach the system recited in claim 1, wherein Doraiswamy further teaches the system of claim 1, wherein a second and third IoT device are disposed in the facility. (¶0029 multiple IoT devices; ¶0038 facility 28, contain large numbers of IoT devices).
As to claim 8, the combination of Doraiswamy, Wouhaybi and Clemon teach the system recited in claim 1, wherein Doraiswamy further teaches the system of claim 1, wherein the first IoT device includes an Application Program Interface (API) to communicate with the first module of the controller. (¶0037 IoT devices, Application Programming Interfaces (APIs)).
As to claim 9, Doraiswamy teaches a method to establish communication with an IoT device, (¶0058 endpoint establish communication  between the IoT device) the method comprising: receiving, via a computing system in communication with a user device and a controller disposed in a facility, information associated to a first IoT device disposed in the facility, from the user device; (¶0010 receiving, by the computing system at endpoint, the data generated by the IoT device; ¶0038 system, facility,  with one or more device controllers; ¶0058 controller, establish communication  between the IoT device; ¶0061 first device) wherein the controller comprises one or more modules that facilitate communication with corresponding IoT devices, (¶0058 controller, endpoint communicate to establish communication between the IoT device; ¶0100 modules implemented as logic/hardware devices; ¶0104 software modules or hardware modules) wherein the first module corresponds with the first IoT device; (¶0029 IoT devices; ¶0061 first device; ¶0100 modules, implemented together in device) to initiate communication of data associated with the first IoT device, between the controller and the one or more distributed computing systems; (¶0011 plurality of edge computing systems; ¶0014  systems for distributed  processing of  data; ¶0058 controller, endpoint communicate to establish communication between the IoT device; ¶0061 first device) and streaming, via the controller, the data to the one or more distributed computing systems. (¶0032 IoT systems, sending data; ¶0032 distributed IoT systems 14A-14E; ¶0096 transmit data).
Although Doraiswamy teaches the system recited above, wherein Doraiswamy fails to expressly teach wherein each module of the one or more modules is generated by the computing system distinct and separate from the controller; generating, via the computing system, a first module in the controller disposed in the facility and in-taking, via the controller, the data associated with the first IoT device, via the generated module.
Wouhaybi, however discloses, wherein each module of the one or more modules is generated by the computing system distinct and separate from the controller; (¶0035 controller (e.g., nodes); ¶0063 controller, deployed separate; ¶0081 modules are deployed on  nodes; ¶0096 create multiple redundant modules; ¶0165 modules on nodes (controller) is  generated) generating, via the computing system, a first module in the controller disposed in the facility (¶0035 controller (e.g., nodes); ¶0081 modules are deployed on  nodes, as  long as the resources requirements are met; ¶0096 create multiple redundant modules; ¶0165 modules on nodes (controller) is  generated) in-taking, via the controller, the data associated (¶0035 controller (e.g., nodes); ¶0104 node, receive output from  module; ¶0165 modules on nodes (controller) is  generated). 
Thus given the teachings of Wouhaybi it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wouhaybi and Doraiswamy for generating modules based on requirements. One of ordinary skill in the art would be motivated to allow for enabling secure communication using key functions.  (See Wouhaybi para 0073)
Although the combination of Doraiswamy and Wouhaybi teaches the system recited above, wherein the combination of Doraiswamy and Wouhaybi fails to expressly teach translating, via the computing system, the information into technical requirements associated with the first IoT device, to facilitate communication between the controller and the first IoT device using the technical requirements associated with the first IoT device and establishing, via the computing system, a subscription to one or more distributed computing systems.
Clemon, however discloses, translating, via the computing system, the information into technical requirements associated with the first IoT device; (¶0070 instructions pertaining to, configuration, technical specification; ¶0075 interprets  instructions; ¶0076 instructions from device; ¶0080 IoT device; ¶0113 file that can be executed using an interpreter) to facilitate communication between the controller and the first IoT device using the technical requirements associated with the first IoT device, (¶0038 IoT device  communicate with  IoT gateway; ¶0070 instructions pertaining to, configuration, technical specification; ¶0075 interprets  instructions; ¶0076 instructions from device; ¶0080 IoT device; ¶0113 file that can be executed using an interpreter) and establishing, via the computing system, a subscription to one or more distributed computing systems, (¶0020 IoT platform; ¶0022  distributed computing architecture; ¶0025 one or multiple networks; ¶0049 subscribes to the IoT platform).
Thus given the teachings of Clemon it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Clemon, Doraiswamy and Wouhaybi for translating device data/instructions into requirements and establish a subscription to one or more distributed computing systems. One of ordinary skill in the art would be motivated to allow for implementing a database to store subscriber profiles. (See Clemon para 0044)
As to claim 10, the combination of Doraiswamy, Wouhaybi and Clemon and teach the method recited in claim 9, wherein Doraiswamy further teaches the method of claim 9, wherein the one or more distributed computing systems are configured to perform data analytics using the data associated with the first IoT device. (¶0031 data received from IoT devices, real-time analytics; ¶0049 Analytics Engine 38 analyzes the IoT traffic processed by IoT device; ¶0096 system 622 that processes and analyzes the data). 
As to claim 11, the combination of Doraiswamy, Wouhaybi and Clemon teach the method recited in claim 10, wherein Doraiswamy further teaches the method of claim 10, wherein the one or more distributed computing system includes a first and second distributed computing system. (¶0010 plurality of edge computing systems; ¶0028 systems for distributed processing; ¶0034 IoT systems perform the distributed processing). 
As to claim 14, the combination of Doraiswamy, Wouhaybi and Clemon teach the method recited in claim 9, wherein Doraiswamy further teaches the method of claim 9, wherein a second and third IoT device are disposed in the facility. (¶0029 multiple IoT devices; ¶0038 facility 28, contain large numbers of IoT devices). 
As to claim 16, the combination of Doraiswamy, Wouhaybi and Clemon teach the method recited in claim 9, wherein Doraiswamy further teaches the method of claim 9, wherein the first IoT device includes an Application Program Interface (API) to communicate with the first module of the controller. (¶0037 IoT devices, Application Programming Interfaces (APIs)).
As to claim 17, Doraiswamy teaches a non-transitory computer-readable storage device configured to store instructions executable by a processing device, (¶0103 computer-readable storage media may comprise non-transitory media; non-transitory storage medium may store data; ¶0104 code or instructions may be software and/or firmware executed by processing circuitry including one or more processors) wherein execution of the instructions causes the processing device to implement a method of onboarding an IoT device (¶0079 IoT deployments; ¶0104 code or instructions may be software and/or firmware executed by processing circuitry including one or more processors) comprising: receiving, via a computing system in communication with a user device and a controller disposed in a facility, information associated to a first IoT device disposed in the facility, from the user device; (¶0010 receiving, by the computing system at endpoint, the data generated by the IoT device; ¶0038 system, facility,  with one or more device controllers; ¶0058 controller, establish communication  between the IoT device; ¶0061 first device) wherein the first module corresponds with the first IoT device; (¶0029 IoT devices; ¶0061 first device; ¶0100 modules,  implemented together in device) to initiate communication of data associated with the first IoT device, between the controller and the one or more distributed computing systems; (¶0011 plurality of edge computing systems; ¶0014  systems for distributed  processing of  data; ¶0058 controller, endpoint communicate to establish communication between the IoT device; ¶0061 first device) streaming, via the controller, the data to the one or more distributed computing systems. (¶0032 IoT systems, sending data; ¶0032 distributed IoT systems 14A-14E; ¶0096 transmit data).
Although Doraiswamy teaches the system recited above, wherein Doraiswamy fails to expressly teach wherein the controller comprises one or more modules that facilitate communication with corresponding IoT devices, wherein each module of the one or more modules is generated by the computing system distinct and separate from the controller;  generating, via the computing system, a first module in the controller disposed in the facility and in taking, via the controller, the data associated with the first IoT device, via the generated module.
Wouhaybi, however discloses, wherein the controller comprises one or more modules that facilitate communication with corresponding IoT devices, wherein each module of the one or more modules is generated by the computing system distinct and separate from the controller; (¶0035 controller (e.g., nodes); ¶0063 controller, deployed separate; ¶0081 modules are deployed on  nodes; ¶0096 create multiple redundant modules; ¶0165 modules on nodes (controller) is  generated)  generating, via the computing system, a first module in the controller disposed in the facility (¶0035 controller (e.g., nodes); ¶0063 controller, deployed separate; ¶0081 modules are deployed on  nodes; ¶0096 create multiple modules; ¶0165 modules on nodes (controller) is  generated) in taking, via the controller, the data associated with the first IoT device, via the generated module;  (¶0035 controller (e.g., nodes); ¶0104 node, receive output from  module; ¶0165 modules on nodes (controller) is  generated). 
Thus given the teachings of Wouhaybi it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Wouhaybi and Doraiswamy for generating modules based on requirements. One of ordinary  formulating and testing standards to enhance network QoS. (See Wouhaybi para 0060)
Although the combination of Doraiswamy and Wouhaybi teaches the system recited above, wherein the combination of Doraiswamy and Wouhaybi fails to expressly teach translating, via the computing system, the information into technical requirements associated with the first IoT device, to facilitate communication between the controller and the first IoT device using the technical requirements associated with the first IoT device and establishing, via the first computing system, a subscription to one or more distributed computing systems.
Clemon, however discloses, translating, via the computing system, the information into technical requirements associated with the first IoT device; (¶0070 instructions pertaining to, configuration, technical specification; ¶0075 interprets  instructions; ¶0076 instructions from device; ¶0080 IoT device; ¶0113 file that can be executed using an interpreter) to facilitate communication between the controller and the first IoT device using the technical requirements associated with the first IoT device, (¶0038 IoT device  communicate with  IoT gateway; ¶0070 instructions pertaining to, configuration, technical specification; ¶0075 interprets  instructions; ¶0076 instructions from device; ¶0080 IoT device; ¶0113 file that can be executed using an interpreter) establishing, via the first computing system, a subscription to one or more distributed computing systems, (¶0020 IoT platform; ¶0022  distributed computing architecture; ¶0025 one or multiple networks; ¶0049 subscribes to the IoT platform).
Thus given the teachings of Clemon it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Clemon, Doraiswamy and Wouhaybi for translating device data/instructions into requirements  (See Clemon para 0031)
As to claim 18, the combination of Doraiswamy, Wouhaybi and Clemon teach the device recited in claim 17,  wherein Doraiswamy further teaches the non-transitory computer-readable storage device of claim 17, wherein the one or more distributed computing systems are configured to perform data analytics using the data associated with the first IoT device. (¶0031 data received from IoT devices, real-time analytics; ¶0049 Analytics Engine analyzes the IoT traffic processed by IoT device; ¶0096 system processes and analyzes the data). 
As to claim 19, the combination of Doraiswamy, Wouhaybi and Clemon teach the device recited in claim 18, wherein Doraiswamy further teaches the non-transitory computer-readable storage device of claim 18, wherein the one or more distributed computing system includes a first and second distributed computing system. (¶0010 plurality of edge computing systems; ¶0028 systems for distributed processing; ¶0034 IoT systems perform the distributed processing). 
Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doraiswamy (US20170201585) in view  of Wouhaybi (US20190042378) and in further view of Clemon (US201701878070) and in further view of Chien (US20170228661).
As to claim 4, although the combination of Doraiswamy, Wouhaybi and Clemon teach the system recited in claim 3, wherein the combination of Doraiswamy, Wouhaybi and Clemon fail to expressly teach the system of claim 3, wherein the first distributed computing system performs data analytics for data stored over a longer duration of time than the second distributed computing system.
Chien, however discloses, the system of claim 3, wherein the first distributed computing system performs data analytics for data stored over a longer duration of time than the second distributed computing system. (¶0032 computing environment include one or more other systems; ¶0035 data storage may include primary, secondary storage; ¶0052 analyze data; ¶0066 computing environment distributed system). 
Thus given the teachings of Chien it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Chien, Doraiswamy, Wouhaybi and Clemon for performing data analysis of primary and/or secondary stored data. One of ordinary skill in the art would be motivated to allow for statistical learning techniques. (See Chien para 0001)
As to claim 5, although the combination of Doraiswamy, Wouhaybi and Clemon and teach the system recited in claim 1, wherein the combination of Doraiswamy, Wouhaybi and Clemon fail to expressly teach The system of claim 1, wherein the data analytics includes generating a time series model for a short and long time duration of data.
Chien, however discloses, the system of claim 1, wherein the data analytics includes generating a time series model for a short and long time duration of data. (¶0099 creating model; ¶0127 modeling techniques can be applied to each time series; ¶0137 modeled items is a long time-span; short time-span item focusing on a short period of time). 
Thus given the teachings of Chien it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Chien, Doraiswamy, Wouhaybi and Clemon for generating a data models for a short and long term data. One of ordinary skill in the art would be motivated to allow for classifying data. (See Chien para 0152)
As to claim 12, although the combination of Doraiswamy, Wouhaybi and Clemon teach the method recited in claim 11, wherein the combination of Doraiswamy, Wouhaybi and Clemon fail to expressly teach the method of claim 11, wherein the first distributed computing system performs data analytics for data stored over a longer duration of time than the second distributed computing system.
Chien, however discloses, the method of claim 11, wherein the first distributed computing system performs data analytics for data stored over a longer duration of time than the second distributed computing system. (¶0032 computing environment include one or more other systems; ¶0035 data storage may include primary, secondary storage; ¶0052 analyze data; ¶0066 computing environment distributed system).
Thus given the teachings of Chien it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Chien, Doraiswamy, Wouhaybi and Clemon for performing data analysis of primary and/or secondary stored data. One of ordinary skill in the art would be motivated to allow for pattern matching of data. (See Chien para 0101)
As to claim 13, although the combination of Doraiswamy, Wouhaybi and Clemon teach the method recited in claim 12, wherein the combination of Doraiswamy, Wouhaybi and Clemon and fail to expressly teach the method of claim 12, wherein the data analytics includes generating a time series model for a short and long time duration of data.
Chien, however discloses, the method of claim 12, wherein the data analytics includes generating a time series model for a short and long time duration of data. (¶0099 creating model; ¶0127 modeling techniques can be applied to each time series; ¶0137 modeled items is a long time-span; short time-span item focusing on a short period of time). 
Thus given the teachings of Chien it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Chien, Doraiswamy, Wouhaybi and Clemon for generating a data models for a short and long term data. One of ordinary skill in the art would be motivated to allow for using algorithms to cluster data. (See Chien para 0169)
As to claim 20, although the combination of Doraiswamy, Wouhaybi and Clemon teach the device recited in claim 19, wherein the combination of Doraiswamy, Wouhaybi and Clemon fail to expressly teach the non-transitory computer-readable storage device of claim 19, wherein the first distributed computing system performs data analytics for data stored over a longer duration of time than the second distributed computing system.
Chien, however discloses, the non-transitory computer-readable storage device of claim 19, wherein the first distributed computing system performs data analytics for data stored over a longer duration of time than the second distributed computing system. (¶0032 computing environment include one or more other systems¶0035 data storage may include primary, secondary storage; ¶0052 analyze data; ¶0066 computing environment distributed system).
Thus given the teachings of Chien it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Chien, Doraiswamy, Wouhaybi and Clemon for generating a data models for a short and long term data. One of ordinary skill in the art would be motivated to allow for updating stale stored data.  (See Chien para 0087)
Claims 7 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Doraiswamy (US20170201585) in view in view of Wouhaybi (US20190042378) and in further view of Clemon (US20170187807) and in further view of Gujral (US20160135241).
As to claim 7, although the combination of Doraiswamy, Wouhaybi and Clemon teach the system recited in claim 2, wherein the combination of Doraiswamy, Wouhaybi and Clemon fail to expressly teach the system of claim 2, wherein the controller includes a second module corresponding to the second IoT device and a third module corresponding to the third IoT device.
Gujral, however discloses, the system of claim 2, wherein the controller includes a second module corresponding to the second IoT device and a third module corresponding to the third IoT device. (¶0063 IoT device, modules; ¶0072 device  corresponds to the IoT device; ¶0086 first device,  second device, third device; ¶0111 controller unit  IoT module) 
Thus given the teachings of Gujral it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Gujral, Doraiswamy, Wouhaybi and Clemon for a controller/processor with modules corresponding to IoT devices. One of ordinary skill in the art would be motivated to allow for receiving notifications for events related to IoT modules. (See Gujral para 0099)
As to claim 15, although the combination of Doraiswamy, Wouhaybi and Clemon teach the method recited in claim 10, wherein the combination of Doraiswamy, Wouhaybi and Clemon fail to expressly teach the method of claim 10, wherein the controller includes a second module corresponding to the second IoT device and a third module corresponding to the third IoT device.
Gujral, however discloses, the method of claim 10, wherein the controller includes a second module corresponding to the second IoT device and a third module corresponding to the (¶0063 IoT device, modules; ¶0072 device  corresponds to the IoT device; ¶0086 first device,  second device, third device; ¶0111 controller unit  IoT module) 
Thus given the teachings of Gujral it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Gujral, Doraiswamy, Wouhaybi and Clemon for a controller/processor with modules corresponding to IoT devices. One of ordinary skill in the art would be motivated to allow for using messaging protocol to communicate and exchange data with network devices (See Gujral para 0054)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W. /Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454